DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                      WILLIAM C. HAMM, the Ward,
                              Appellant,

                                      v.

           WILLIAM H. HAMM, III and CANDACE S. HAMM,
                          Appellees.

                                No. 4D16-2683

                            [November 9, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 50-2016-GA-
00018-XXXX-MB.

   Jane Kreusler-Walsh and Rebecca Mercier Vargas of Law Office of
Kreusler-Walsh, Compiani & Vargas, P.A., West Palm Beach, Elizabeth
Parker of Kaplan Sconzo & Parker, P.A., Palm Beach Gardens, and
Stephen M. Zaloom of Zaloom Law Firm, PLLC, Juno Beach, for appellant.

  James G. Pressly, Jr. and J. Grier Pressly, III of Pressly & Pressly, P.A.,
West Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.